In a proceeding brought by petitioner to obtain custody of the parties’ infant son, Joanne Moore appeals from an order of the Family Court, Dutchess County (Bernhard, J.), dated July 13, 1981, which granted her application for a counsel fee to the extent of awarding her $300. This appeal brings up for review so much of a further order of the same court, dated August 24, 1981, as, upon reargument, adhered to the original decision. Appeal from the order dated July 13, 1981 dismissed as academic, withouts costs or disbursements. That order was superseded by the order granting reargument. Order dated August 24, 1981 affirmed insofar as reviewed, without costs or disbursements. No opinion. Titone, J. P., Weinstein, O’Connor and Rubin, JJ., concur.